Title: From James Madison to George Joy, 15 August 1817
From: Madison, James
To: Joy, George


Dear SirMontpellier Aug. 15. 1817
I have recd. your several favors, the last bearing date the  day of , on the subject of your translation from Rotterdam to Amsterdam; and have expressed to the President the sentiments which my knowlege of your exertions in the cause of your Country, and my friendly dispositions I have entertained towards you, suggested. He has been for a considerable period on a tour along our E. & N. frontier, and will not receive my letter till he returns to Washington which is expected to take place about the middle of Sepr. I wish I could comply with your wish for an anticipation of the result of that communications [sic] thro’ Mr. Adams. But not knowing the list from which the selection will be made, and which will probably be a long & respectable one, nor the precise light in which merits of different descriptions may present themselves to the mind of the P I cannot venture to predict his decision. Should he indeed make the appointmt. without waiting for the previous sanction of the Senate, you will know it nearly as soon as this will reach you.
I take this occasion to thank you for the various & valuable communications I had the pleasure of receiving from you, during the period of my official duties which prevented my acknowleging them. Your candor will I trust have rightly interpreted the omission; and preserved your disposition to accept assurances of my esteem & friendly respects.
J. M
